Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
This communication is a First Office Action on the merits in reply to application number 16/660,424 filed on 10/22/2019.
Claims 1-20	 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 01/29/2020 is not in compliance with the provisions of 37 CFR 1.97.  With the exception of  Non-Patent Literature Cite No. 9, the documents in the IDS have been considered.  However, with respect to NPL Cite No. 9 (“TaskRabbit”), the IDS does not include a publication date for this document as required by 37 CFR 1.97, and therefore this document has not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 5-6, 10-15, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 5 and 20 each recite the limitation of “the date interface field,” which lacks antecedent basis because a date interface field has not been introduced into the claims.  Appropriate correction is required.

Claims 6, 10, and 20 each recite the limitation of “the data asset,” which lacks antecedent basis because a data asset has not been introduced into the claims.  Appropriate correction is required.
Claims 11-15 depend from claim 10 and fail to cure the deficiency noted above, and are therefore similarly indefinite based on dependency.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”) as further clarified in the “October 2019 Update: Subject Matter Eligibility” (published on 10/17/2019).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the claimed methods of assigning tasks to a farming workforce are directed to potentially eligible categories of subject matter (i.e., processes), and therefore Step 1 is satisfied.
With respect to Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea that falls into the “Certain methods of organizing human activity” grouping within the enumerated groupings of abstract ideas set forth in the 2019 PEG since the claims set forth steps for managing personal behavior or interactions (of the workforce or “doers”), and also recite an abstract idea falling under the “Mental Processes” abstract idea grouping by reciting steps that can be performed in the human mind (e.g., observation, evaluation, judgment, or opinion).  The limitations reciting the abstract idea, as set forth in exemplary claim 1, are identified in bold text below, whereas the “additional elements” are identified via plain text and are separately analyzed under Step 2A Prong Two and Step 2B below: 
providing a user interface with a set of attribute input interface fields that comprise a farm field interface field, an activity type interface field, and a doer interface field; providing farm field assets for selection for the farm field interface field; providing activity type assets for selection for the activity type interface field; providing doer assets for selection for the doer interface field (The “providing” steps fall under “Certain methods of organizing human activity” because the fields directly pertain to managing personal behavior or interactions, and but for the user interface, can be accomplished mentally with the aid of pen and paper, which therefore qualifies as a mental process (as noted at pg. 9 of the October 2019 Update).  For example, a work ticket/order written on a piece of paper with three fillable fields could be employed to provide the attribute fields);
receiving into the farm field interface field a farm field asset selection from the farm field assets; receiving into the activity type interface field an activity type asset selection from the activity type assets; receiving into the doer interface field a doer asset selection from the doer assets (The “receiving” steps fall under “Certain methods of organizing human activity” because the fields directly pertain to managing personal behavior or interactions, and but for the interface, can be accomplished mentally with the aid of pen and paper, which therefore qualifies as a mental process (as noted at pg. 9 of the October 2019 Update).  For example, a work ticket/order written on a piece of paper with three fillable fields could be employed to receive written selections based on human judgment/opinion.  The “receiving” steps may also be considered insignificant extra-solution data gathering activity, which is not indicative of a practical application, as noted in MPEP 2106.05(g), is not enough to add significantly more since it is well-understood and conventional activity, as noted in MPEP 2106.05(d));
creating an association of the received farm field asset selection, the received activity type asset selection, and the received doer asset selection, the association having a completion state value that represents that a task represented by the association has been completed or deleted (The “creating” step falls under “Certain methods of organizing human activity” because the created association directly pertains to managing personal behavior or interactions, and but for the user interface, can also be accomplished mentally with the aid of pen and paper, which therefore qualifies as a mental process (as noted at pg. 9 of the October 2019 Update).  For example, a work ticket/order written on a piece of paper with the created association and a completion state value, e.g., a checkbox);
providing a message regarding the task to an account of the doer asset selection, the message indicating the received farm field asset selection and received activity type asset selection (The “providing” step falls under “Certain methods of organizing human activity” because the message regarding the task directly pertains to managing personal behavior or interactions, and can be accomplished mentally or with the aid of pen and paper, which therefore qualifies as a mental process (as noted at pg. 9 of the October 2019 Update).  The “providing a message” step may also be considered insignificant extra-solution data output activity, which is not indicative of a practical application, as noted in MPEP 2106.05(g), and is not enough to add significantly more since it is well-understood and conventional activity.  See MPEP 2106.05(d) - Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network));
receiving from the account of the doer asset an indication regarding the task, the indication specifying that the task has been completed or deleted (The “receiving” step falls under “Certain methods of organizing human activity” because it directly pertain to managing personal behavior or interactions, and also can be accomplished mentally with the aid of pen and paper, which therefore qualifies as a mental process (as noted at pg. 9 of the October 2019 Update).  For example, the indication regarding the task could be via human opinion or articulated with pen and paper.  The “receiving” step may also be considered insignificant extra-solution data gathering activity, which is not indicative of a practical application, as noted in MPEP 2106.05(g), and is not enough to add significantly more since it is well-understood and conventional activity, as noted in MPEP 2106.05(d)); and
changing the completion state value to represent that the task has been completed or deleted (The “changing the completion state value” step falls under “Certain methods of organizing human activity” because the changed state value directly pertains to managing personal behavior or interactions, and can also be accomplished mentally with the aid of pen and paper, which therefore qualifies as a mental process (as noted at pg. 9 of the October 2019 Update).  For example, a the completion state value can be written on a piece of paper via, e.g., a checkbox).
Independent claims 10 and 16 recite similar limitations as those set forth above and have been determined to recite the same abstract idea as claim 1, although it is noted that the step in claim 10 for “performing a look-up of the date asset in a weather forecast database; when the weather forecast database shows a weather condition prediction that exceeds a threshold for the date asset, then providing an indication within the user interface about the weather condition prediction for the data asset and providing an alternate date asset for selection that has a weather condition prediction within the weather forecast database that does not exceed the threshold; when the alternate date asset is selected, then replacing the date asset selection with the alternate date asset selection within the association” is not similar to the limitations discussed above, though it is noted that this limitation also falls under “Certain methods of organizing human activity” because the look-up, providing, and replacing activities directly pertain to managing personal behavior or interactions, and can also be accomplished mentally with the aid of pen and paper, which therefore qualify as mental steps.  Therefore, independent claims 1, 10, and 16 have been determined as being directed to one or more abstract ideas and are further evaluated below under Step 2A Prong Two.  

With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements recited in independent claims 1, 10, and 16 are directed to a user interface and interface fields.  These additional elements fail to integrate the abstract idea into a practical application because they amount to merely using generic computer to provide and receive data, similar to adding the words “apply it” (or an equivalent), which merely serves to link the use of the judicial exception to a particular technological environment.  See MPEP 2106.05(f) and 2106.05(h).  In addition, these limitations fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements recited in independent claims 1, 10, and 16 are directed to a user interface and interface fields.  These additional elements fail to integrate the abstract idea into a practical application because they amount to merely using generic computer to provide and receive data, similar to simply adding the words “apply it” to the abstract idea, which does not amount to significantly more than the abstract idea itself.  Notably, Applicant’s Specification describes that generic computer systems that may be used to implement the invention (See, e.g. Specification at paragraph [0040]:  e.g., “it will be appreciated that the backend system 210 may be provided in various forms, such as one or more conventional general purpose programmable computer systems, application specific devices, hard-wired digital logic, or any combination”).  Therefore, the additional elements merely describe generic computing elements that serve to tie the abstract idea to a particular operating environment, which does not add significantly more to the abstract idea.  See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  See also, e.g., Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) (“the interactive interface limitation is a generic computer element”).
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that, as an ordered combination, amount to significantly more than the abstract idea itself.
Dependent claims 2-9, 11-15, and 17-20 recite the same abstract idea as recited in the independent claims, and when evaluated under Step 2A Prong One are found to merely recite additional details that narrow the abstract idea along with, at most, the same additional element in the form of a “user interface” for providing input/output using a generic computer which, as noted above in the discussion of independent claims 1/10/16, is not enough to integrate the judicial exception into a practical application or add significantly more to the claims.  For example, claims 2/11 recite a step for creating a task object where the received farm field asset selection, the received activity type asset selection, the received doer asset selection, and the completion state value are linked to the task object, which falls under “Certain methods of organizing human activity” because the created object directly pertains to managing personal behavior or interactions, and can also be accomplished mentally with the aid of pen and paper, which therefore qualifies as a mental process, such as via an object in the form of a paper work ticket with checkboxes, checklist, data fields, a table, or the like.  Dependent claims 3-9, 12-15, and 17-20 have been fully considered as well however, similar to claims 2/11, these claims also set forth steps/details falling within the same “certain methods of organizing human activity” and “mental processes” abstract idea groupings as recited in the independent claims.  The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide generic computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9, and 16-19 are rejected under 35 U.S.C. §103 as unpatentable over Christie et al. (US 2013/0304614, hereinafter “Christie”) in view of Mathur et al. (US 2016/0202227, hereinafter “Mathur”).

Claim 1:  Christie teaches a method of assigning tasks to a farming workforce, comprising:
providing a user interface with a set of attribute input interface fields that comprise a farm field interface field, an activity type interface field, and a doer interface field (paragraphs 45-47 and Figs. 6A-D:  describing/display interface with fields such as crop type, location, type of activity (e.g., field-to-customer), and doer interface field (operator) – e.g. , FIG. 6a shows a mobile device 600 that could be used by an operator of a field cart 112 or semi truck 152, or an individual working at a storage location 120, processing location 130, or customer site; computing instructions include an application or "app" that allows the user to create data for the database 240. As explained above, this data is created in the form of tickets that contain data about a particular event relating to the receipt of product at one of the key locations; wherein Fig. 6B shows a user interface with a Location drop-down menu for selecting/inputting a Field, e.g., Field 01; and also shows an Operator drop-drop down menu that functions as a “doer interface field” and Fig. 6C shows a field to storage ticket with a farm field interface);
providing farm field assets for selection for the farm field interface field (paragraphs 45-47 and Fig. 6A-D:  describing/display interface for selecting farm field assets, such as “Corn” shown in Figs. 6C/6D – e.g., The home screen 610 also includes a cart ticket button 630, a field-to-storage ticket button 640, a field-to-customer ticket button 650, and a storage-to-customer ticket button 660. Each of these ticket creation buttons 630-660 bring up an entry screen for the user to enter the necessary data to create the desired ticket. The entry screen 632 for the cart ticket is shown in FIG. 6b, and can be reached by pressing the cart ticket button 630 on the home screen 610. Similarly, the field-to-storage ticket entry screen 642 (FIG. 6c), the field-to-customer ticket screen 652 (FIG. 6d), and the storage-to-customer entry screen 662 (FIG. 6e) can be reached by selecting buttons 640, 650 and 660, respectively. The ticket entry screens 632, 642, 652, and 662 allow the user to enter the data necessary to complete the data ticket);
providing activity type assets for selection for the activity type interface field (paragraphs 45-47 and Fig. 6A-D:  describing/display interface for selecting activity type, such as a field-to-storage ticket or field-to-customer ticket - e.g., The home screen 610 also includes a cart ticket button 630, a field-to-storage ticket button 640, a field-to-customer ticket button 650, and a storage-to-customer ticket button 660. Each of these ticket creation buttons 630-660 bring up an entry screen for the user to enter the necessary data to create the desired ticket);
providing doer assets for selection for the doer interface field (paragraphs 45-47 and Fig. 6A-D - describing/display interface for selecting doer assets, such as the Operator and the Supplying Equipment associated with the ticket – e.g., Operator and Supplying Equipment drop-down menus shown in Fig. 6B);
receiving into the farm field interface field a farm field asset selection from the farm field assets (paragraphs 36, 45-47, and Fig. 6A-D - describing/display receipt of farm field assets selected, such as the corn input selected/received via the Crop selection drop-down menu as shown in Fig. 6C – e.g., worker logs into the app, so that the app knows the worker's identifier, the particular field being worked by the worker, as well as an identifier for the cart 114 being operated by the worker. When the transfer is made to the semi 152, the worker tells the app to create a cart ticket 310. The worker must input or verify the crop, identify the semi 152 and the driver of the semi, and then input the amount of crop transferred to the semi);
receiving into the activity type interface field an activity type asset selection from the activity type assets (paragraphs 44-47 and Fig. 6A-D:  describing/display interface for selecting activity type, such as a field-to-storage ticket or field-to-customer ticket  - e.g., The home screen 610 also includes a cart ticket button 630, a field-to-storage ticket button 640, a field-to-customer ticket button 650, and a storage-to-customer ticket button 660. Each of these ticket creation buttons 630-660 bring up an entry screen for the user to enter the necessary data to create the desired ticket);
receiving into the doer interface field a doer asset selection from the doer assets (paragraphs 44-47 and Fig. 6A-D:  describing/display interface for receiving asset selections such as Operator and Supplying Equipment shown in Fig. 6B);
creating an association of the received farm field asset selection, the received activity type asset selection, and the received doer asset selection, the association having a completion state value that represents that a task represented by the association has been completed or deleted (paragraphs 29, 44-47, 55-62, 77, and Figs. 6A-6F:  describing/displaying creation of ticket that associates the assets, activity type, and doer asset selections, and a completion status to represent that the ticket has been completed - e.g., Data relating to the receipt of crops at the various data gathering locations 110-140 is recorded on the handheld devices 210-214 as data "tickets." Data tickets contain data, typically in a plurality of structured data fields, concerning a transfer of a crop from one location to another. The devices 210-214 then transmit these data tickets over a network 220 to a remote server 230, which then stores the data in a database 240; field application ticket is submitted to the remote server 230 when the field application is completed, which allows the worker that completes the ticket to indicate whether the application to that entire field 830 has been completed. This allows the system 200 to track the completion of input application tasks on a field-by-field basis);
receiving from … the doer asset an indication regarding the task, the indication specifying that the task has been completed or deleted (paragraph 77 and Fig. 10:  field application ticket is submitted to the remote server 230 when the field application is completed, which allows the worker that completes the ticket to indicate whether the application to that entire field 830 has been completed. This allows the system 200 to track the completion of input application tasks on a field-by-field basis); and
changing the completion state value to represent that the task has been completed or deleted (paragraphs 2, 39-40, 44, and 77: automated data ticket processing; complete the data record in the database 240 for proper tracking and reconciliation; field application ticket is submitted to the remote server 230 when the field application is completed, which allows the worker that completes the ticket to indicate whether the application to that entire field 830 has been completed. This allows the system 200 to track the completion of input application tasks on a field-by-field basis).

Christie does not explicitly teach:
providing a message regarding the task to an account of the doer asset selection, the message indicating the received farm field asset selection and received activity type asset selection;
receiving from the account of the doer asset an indication regarding the task.

Mathur teaches:
providing a message regarding the task to an account of the doer asset selection, the message indicating the received farm field asset selection and received activity type asset selection (paragraph 112 and Fig. 10H:  precision agriculture system 250 may identify a harvest worker (or harvest manager) associated with plot 121 and send the harvest work order to a user device of the harvest worker (or harvest manager). Assume the work order indicates that 500 bushels should be harvested from plot 121. As a result, the harvest worker may harvest 500 bushels of the crop in plot);
receiving from the account of the doer asset an indication regarding the task (paragraph 112 and Fig. 10H:  the harvest is complete, the harvest worker may cause the user device to send a notification of the completion of the harvest work order to precision agriculture system 250. Precision agriculture system 250 may update one or more models based on the notification).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Christie with Mathur because the references are directed to automated features for managing agricultural activities, and thus all within applicant’s field of endeavor of farming task management, and because combining the teaching of Christie with Mathur’s features for providing a message regarding the task to an account of the doer asset selection and receiving an indication regarding the task, as claimed, with the motivation of accurately tracking execution of a task by sending/receiving relevant information to/from an operator responsible for performing the task (Christie at paragraphs 37 and 100), as well as to hold workers accountable in execution of ticket-based farm tasks (Christie at paragraph 4); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 2:   Christie further teaches wherein creating the association of the received farm field asset selection, the received activity type asset selection, and the received doer asset selection with the association having the completion state value that represents that the task represented by the association has been completed or deleted comprises creating a task object where the received farm field asset selection, the received activity type asset selection, the received doer asset selection, and the completion state value are linked to the task object (paragraphs 29, 44-47, 55-62, 77, and Figs. 6A-6F:  describing/displaying creation of ticket that associates the assets, activity type, and doer asset selections, and a completion status to represent that the ticket has been completed, wherein each ticket functions as a task object - e.g., Data relating to the receipt of crops at the various data gathering locations 110-140 is recorded on the handheld devices 210-214 as data "tickets." Data tickets contain data, typically in a plurality of structured data fields, concerning a transfer of a crop from one location to another. The devices 210-214 then transmit these data tickets over a network 220 to a remote server 230, which then stores the data in a database 240; field application ticket is submitted to the remote server 230 when the field application is completed, which allows the worker that completes the ticket to indicate whether the application to that entire field 830 has been completed. This allows the system 200 to track the completion of input application tasks on a field-by-field basis). 

Claims 3/17:  Christie, in view of Mathur, teaches the limitations of claims 1/16 as set forth above.  With respect to claims 3/17, Christie teaches wherein providing doer assets for selection for the doer interface field comprises providing a … option, wherein receiving into the doer interface field a doer asset selection from the doer assets comprises receiving selection of the … option (paragraphs 45-47 and Fig. 6A-D - describing/display an interface and drop-down menu for selecting options for an Operator associated with the ticket – e.g., Operator menu shown in Fig. 6B) and wherein creating the association further comprises creating an association of the doer asset to the association of the received farm field asset selection and the received activity type asset selection (paragraphs 29, 44-47, 55-62, 77, and Figs. 6A-6F:  describing/displaying creation of ticket that associates the assets, activity type, and doer asset selections - e.g., Data relating to the receipt of crops at the various data gathering locations 110-140 is recorded on the handheld devices 210-214 as data "tickets." Data tickets contain data, typically in a plurality of structured data fields, concerning a transfer of a crop from one location to another. The devices 210-214 then transmit these data tickets over a network 220 to a remote server 230, which then stores the data in a database 240; field application ticket is submitted to the remote server 230 when the field application is completed, which allows the worker that completes the ticket to indicate whether the application to that entire field 830 has been completed. This allows the system 200 to track the completion of input application tasks on a field-by-field basis), however Christie does not explicitly teach a pool option and wherein providing a message regarding the task to an account of the doer asset selection comprises providing the message regarding the task to an account of each doer asset associated with the pool option, and wherein the method further comprises receiving from an account of one of the doer assets associated with the pool option an acceptance of the task.
Mathur further teaches a pool option (paragraph 112 and Fig. 10H:  wherein Fig. 10H displays a harvest work order to which a plurality of farm workers have been selected to fulfill, including a work order for harvesting 500 bushels and for selling the 500 bushels) and wherein providing a message regarding the task to an account of the doer asset selection comprises providing the message regarding the task to an account of each doer asset associated with the pool option (paragraph 112 and Fig. 10H:  precision agriculture system 250 may identify a harvest worker (or harvest manager) associated with plot 121 and send the harvest work order to a user device of the harvest worker (or harvest manager). Assume the work order indicates that 500 bushels should be harvested from plot 121. As a result, the harvest worker may harvest 500 bushels of the crop in plot), and wherein the method further comprises receiving from an account of one of the doer assets associated with the pool option an acceptance of the task (paragraph 112:  Once the harvest is complete, the harvest worker may cause the user device to send a notification of the completion of the harvest work order to precision agriculture system 250. Precision agriculture system 250 may update one or more models based on the notification).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further include, within the combination of Christie/Mathur, Mathur’s features for providing a pool option and a message regarding the task to an account of each doer asset and receiving from an account of one of the doer assets an acceptance of the task, in the manner claimed, with the motivation of accurately tracking execution of a task by sending/receiving relevant information to/from an operator responsible for performing the task (Christie at paragraphs 37 and 100), as well as to hold workers accountable in execution of ticket-based farm tasks (Christie at paragraph 4), and to manage tasks performed by one or more farm workers (Mathur at paragraph 80); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 4:  Christie further teaches wherein providing the user interface with a set of attribute input interface fields further comprises providing the user interface with a payment interface field, the method further comprising receiving into the payment interface field a payment amount, and wherein creating the association comprises including the payment amount in the association, the method further comprising upon receiving from the account of the doer asset the indication specifying that the task has been completed or deleted, when the indication specifies that the task has been completed then initiating an electronic payment of the payment amount to a payment account of the doer asset (paragraph 40:  When payment is made to the framer, the payment will likely include a settlement document 350 that includes the delivery information found on the delivery receipts 340. Payment associated with the settlement document 350 will relate to a specific contract 360 between the customer 140 and the farmer. Consequently, to complete the data record in the database 240 for proper tracking and reconciliation, it is contemplated that the interface provided by the server 230 to the back office computer 250 includes the ability for the farmer to enter information about written delivery receipts 340, settlement documents 350, and contracts 360). 

Claim 5:  Christie further teaches providing date assets for selection for the date interface field and receiving into the date interface field a date asset selection from the date assets; and creating an association of the date asset selection to the association of the received farm field asset selection and the received activity type asset selection (paragraphs 39 and 55-57:  create a storage-to-customer ticket 330 to track details about the delivery, including date, time, identifiers for the semi 154 and the driver, the originating location; smart device will have the capability to generate an activity record (a cart ticket) that documents the following: [0056] Activity date [0057] Activity time). 

Claim 7:  Christie further teaches wherein creating the association comprises creating a task object and by providing associative linking of the received farm field asset selection, the received activity type asset selection, and the received doer asset selection, the task object thereby providing a data model that is a flat non-hierarchy of the received farm field asset selection, the received activity type asset selection, and the received doer asset selection to avoid hierarchy (paragraphs 29, 44-47, 55-62, 75, 77, and Figs. 6A-6F:  describing/displaying creation of ticket that associates the assets, activity type, and doer asset selections, and a completion status to represent that the ticket has been completed, wherein each ticket functions as a task object, wherein Fig. 8 shows an exemplary flat model of data represented by the tickets, which shows flat non-hierarchical association of the processes and objects represented by the tickets - e.g., Data relating to the receipt of crops at the various data gathering locations 110-140 is recorded on the handheld devices 210-214 as data "tickets." Data tickets contain data, typically in a plurality of structured data fields, concerning a transfer of a crop from one location to another. The devices 210-214 then transmit these data tickets over a network 220 to a remote server 230, which then stores the data in a database 240; field application ticket is submitted to the remote server 230 when the field application is completed, which allows the worker that completes the ticket to indicate whether the application to that entire field 830 has been completed. This allows the system 200 to track the completion of input application tasks on a field-by-field basis). 

Claim 9:  Christie further teaches wherein providing the user interface with a set of attribute input interface fields further comprises providing the user interface with a machine interface field, the method further comprising: providing machine assets for selection for the machine interface field; and receiving into the machine interface field a machine asset selection from the machine assets, and wherein creating the association comprises including the machine asset selection in the association (paragraphs 47, 66-70, and Fig. 6B:  e.g., Fig. 6B displays a Cart Ticket with a drop-down menu for selecting Supplying Equipment, which is then associated with the other items in the ticket).

Claim 16:  Christie teaches a method of assigning tasks to a farming workforce, comprising:
providing a user interface with a set of attribute input interface fields that comprise a farm field interface field, an activity type interface field, and a doer interface field (paragraphs 45-47 and Figs. 6A-D:  describing/display interface with fields such as crop type, location, type of activity (e.g., field-to-customer), and doer interface field (operator) – e.g. , FIG. 6a shows a mobile device 600 that could be used by an operator of a field cart 112 or semi truck 152, or an individual working at a storage location 120, processing location 130, or customer site; computing instructions include an application or "app" that allows the user to create data for the database 240. As explained above, this data is created in the form of tickets that contain data about a particular event relating to the receipt of product at one of the key locations; wherein Fig. 6B shows a user interface with a Location drop-down menu for selecting/inputting a Field, e.g., Field 01; and also shows an Operator drop-drop down menu that functions as a “doer interface field” and Fig. 6C shows a field to storage ticket with a farm field interface);
providing farm field assets for selection for the farm field interface field (paragraphs 45-47 and Fig. 6A-D:  describing/display interface for selecting farm field assets, such as “Corn” shown in Figs. 6C/6D – e.g., The home screen 610 also includes a cart ticket button 630, a field-to-storage ticket button 640, a field-to-customer ticket button 650, and a storage-to-customer ticket button 660. Each of these ticket creation buttons 630-660 bring up an entry screen for the user to enter the necessary data to create the desired ticket. The entry screen 632 for the cart ticket is shown in FIG. 6b, and can be reached by pressing the cart ticket button 630 on the home screen 610. Similarly, the field-to-storage ticket entry screen 642 (FIG. 6c), the field-to-customer ticket screen 652 (FIG. 6d), and the storage-to-customer entry screen 662 (FIG. 6e) can be reached by selecting buttons 640, 650 and 660, respectively. The ticket entry screens 632, 642, 652, and 662 allow the user to enter the data necessary to complete the data ticket);
providing activity type assets for selection for the activity type interface field (paragraphs 45-47 and Fig. 6A-D:  describing/display interface for selecting activity type, such as a field-to-storage ticket or field-to-customer ticket - e.g., The home screen 610 also includes a cart ticket button 630, a field-to-storage ticket button 640, a field-to-customer ticket button 650, and a storage-to-customer ticket button 660. Each of these ticket creation buttons 630-660 bring up an entry screen for the user to enter the necessary data to create the desired ticket);
providing doer assets for selection for the doer interface field (paragraphs 45-47 and Fig. 6A-D - describing/display interface for selecting doer assets, such as the Operator and the Supplying Equipment associated with the ticket – e.g., Operator and Supplying Equipment drop-down menus shown in Fig. 6B);
receiving into the farm field interface field a farm field asset selection from the farm field assets (paragraphs 36, 45-47, and Fig. 6A-D - describing/display receipt of farm field assets selected, such as the corn input selected/received via the Crop selection drop-down menu as shown in Fig. 6C – e.g., worker logs into the app, so that the app knows the worker's identifier, the particular field being worked by the worker, as well as an identifier for the cart 114 being operated by the worker. When the transfer is made to the semi 152, the worker tells the app to create a cart ticket 310. The worker must input or verify the crop, identify the semi 152 and the driver of the semi, and then input the amount of crop transferred to the semi);
receiving into the activity type interface field an activity type asset selection from the activity type assets (paragraphs 44-47 and Fig. 6A-D:  describing/display interface for selecting activity type, such as a field-to-storage ticket or field-to-customer ticket  - e.g., The home screen 610 also includes a cart ticket button 630, a field-to-storage ticket button 640, a field-to-customer ticket button 650, and a storage-to-customer ticket button 660. Each of these ticket creation buttons 630-660 bring up an entry screen for the user to enter the necessary data to create the desired ticket);
receiving into the doer interface field a doer asset selection from the doer assets (paragraphs 44-47 and Fig. 6A-D:  describing/display interface for receiving asset selections such as Operator and Supplying Equipment shown in Fig. 6B );
creating a task object by providing associative linking of the received farm field asset selection, the received activity type asset selection, and the received doer asset selection (paragraphs 29, 44-47, 55-62, 77, and Figs. 6A-6F:  describing/displaying creation of ticket that associates the assets, activity type, and doer asset selections, and a completion status to represent that the ticket has been completed, wherein each ticket functions as a task object - e.g., Data relating to the receipt of crops at the various data gathering locations 110-140 is recorded on the handheld devices 210-214 as data "tickets." Data tickets contain data, typically in a plurality of structured data fields, concerning a transfer of a crop from one location to another. The devices 210-214 then transmit these data tickets over a network 220 to a remote server 230, which then stores the data in a database 240; field application ticket is submitted to the remote server 230 when the field application is completed, which allows the worker that completes the ticket to indicate whether the application to that entire field 830 has been completed. This allows the system 200 to track the completion of input application tasks on a field-by-field basis), the task object thereby providing a data model that is a flat non-hierarchy of the received farm field asset selection, the received activity type asset selection, and the received doer asset selection to avoid hierarchy (paragraphs 29, 44-47, 55-62, 75, 77, and Figs. 6A-6F:  describing/displaying creation of ticket that associates the assets, activity type, and doer asset selections, and a completion status to represent that the ticket has been completed, wherein each ticket functions as a task object, wherein Fig. 8 shows an exemplary model of data elements and relationships represented by the tickets, which shows flat non-hierarchical association of the processes and objects represented by the tickets - e.g., Data relating to the receipt of crops at the various data gathering locations 110-140 is recorded on the handheld devices 210-214 as data "tickets." Data tickets contain data, typically in a plurality of structured data fields).

Christie does not explicitly teach:
providing a message regarding the task object to an account of the doer asset selection, the message indicating the received farm field asset selection and received activity type asset selection.

Mathur teaches:
providing a message regarding the task object to an account of the doer asset selection, the message indicating the received farm field asset selection and received activity type asset selection (paragraph 112 and Fig. 10H:  precision agriculture system 250 may identify a harvest worker (or harvest manager) associated with plot 121 and send the harvest work order to a user device of the harvest worker (or harvest manager). Assume the work order indicates that 500 bushels should be harvested from plot 121. As a result, the harvest worker may harvest 500 bushels of the crop in plot).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Christie with Mathur because the references are directed to automated features for managing agricultural activities, and thus all within applicant’s field of endeavor of farming task management, and because combining the teaching of Christie with Mathur’s features for providing a message regarding the task to an account of the doer asset selection and receiving an indication regarding the task, as claimed, with the motivation of accurately tracking execution of a task by sending/receiving relevant information to/from an operator responsible for performing the task (Christie at paragraphs 37 and 100), as well as to hold workers accountable in execution of ticket-based farm tasks (Christie at paragraph 4); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 18:  Christie further teaches receiving from the account of the doer asset the indication specifying that the task has been completed or deleted, when the indication specifies that the task has been completed then initiating an electronic payment to a payment account of the doer asset (paragraph 40:  When payment is made to the framer, the payment will likely include a settlement document 350 that includes the delivery information found on the delivery receipts 340. Payment associated with the settlement document 350 will relate to a specific contract 360 between the customer 140 and the farmer. Consequently, to complete the data record in the database 240 for proper tracking and reconciliation, it is contemplated that the interface provided by the server 230 to the back office computer 250 includes the ability for the farmer to enter information about written delivery receipts 340, settlement documents 350, and contracts 360).

Claim 19:  Christie, in view of Mathur, further teaches wherein the association includes a completion state value that represents that a task represented by the association has been completed or deleted, and wherein the method further comprises: receiving from the account of the doer asset an indication regarding the task, the indication specifying that the task has been completed or deleted (paragraph 77 and Fig. 10:  field application ticket is submitted to the remote server 230 when the field application is completed, which allows the worker that completes the ticket to indicate whether the application to that entire field 830 has been completed. This allows the system 200 to track the completion of input application tasks on a field-by-field basis); and changing the completion state value to represent that the task has been completed or deleted (paragraphs 2, 39-40, 44, and 77: automated data ticket processing; complete the data record in the database 240 for proper tracking and reconciliation; field application ticket is submitted to the remote server 230 when the field application is completed, which allows the worker that completes the ticket to indicate whether the application to that entire field 830 has been completed. This allows the system 200 to track the completion of input application tasks on a field-by-field basis).

Claims 6 and 20 are rejected under 35 U.S.C. §103 as unpatentable over Christie et al. (US 2013/0304614, hereinafter “Christie”) in view of Mathur et al. (US 2016/0202227, hereinafter “Mathur”), as applied to claims 5 and 16 above, and further in view of Fletcher (US 2019/0005426).

Claim 6:  Christie, in view of Mathur, teaches the limitations of claim 5 as set forth above, but does not teach the limitation of claim 6.
Fletcher teaches performing a look-up of the date asset in a weather forecast database; when the weather forecast database shows a weather condition prediction that exceeds a threshold for the date asset, then providing an indication within the user interface about the weather condition prediction for the data asset and providing an alternate date asset for selection that has a weather condition prediction within the weather forecast database that does not exceed the threshold; and when the alternate date asset is selected, then replacing the date asset selection with the alternate date asset selection within the association (paragraphs 18-19, 22-23, 28, 37, 42, and 64:  e.g., schedule or reschedule a work plan based on the weather information and job threshold information included in a work order to complete one or more tasks. Based on the monitoring of weather information, the system may automatically modify and/or reschedule a job plan to occur during a time (e.g., on one or more dates or one or more time periods on one or more dates) for which the weather forecasts are expected to be within the job threshold information; receive work order information associated with one or more work orders (e.g., weather threshold information, start and end date requirements, etc.) from client device; client device 110 and/or server 130 may, individually or in combination, include scheduling manager 145 to perform the receiving and analyzing of personnel, resource and/or weather information to generate, schedule and/or update a job plan to complete one or more work orders; scheduling manager 145 may further send an alert signal to client device 110 to notify a user associated with client device 110 that a job plan should be updated, rescheduled, and/or canceled due to changes in personnel, resource and/or weather forecasts; Alert module 250 may be configured to generate an alert signal, based on weather information received from one or more weather services 160, notifying a user that one or more weather thresholds associated with one or more work orders is likely to be exceeded).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Christie/Mathur with Fletcher because the references are directed to automated features for managing work activities, and thus all within applicant’s field of endeavor of farming task management, and because modifying the teachings of Christie/Mathur to incorporate Fletcher’s dynamic weather based rescheduling features, in the manner claimed, would be a logical and beneficial extension of taking weather information into account when carrying out work tasks (Christie at paragraphs 28 and 36), and Mathur’s pursuit of analyzing weather forecast information to aid in identifying issues when making farming decisions (Mathur at paragraphs 25, 32, and 34); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 20:  Christie further teaches providing date assets for selection for the date interface field and receiving into the date interface field a date asset selection from the date assets; providing an associative linking of the date asset selection to the task object (paragraphs 39 and 55-57:  create a storage-to-customer ticket 330 to track details about the delivery, including date, time, identifiers for the semi 154 and the driver, the originating location; smart device will have the capability to generate an activity record (a cart ticket) that documents the following: [0056] Activity date [0057] Activity time), but does not teach performing a look-up of the date asset in a weather forecast database; when the weather forecast database shows a weather condition prediction that exceeds a threshold for the date asset, then providing an indication within the user interface about the weather condition prediction for the data asset and providing at least one alternate date asset for selection that has a weather condition prediction within the weather forecast database that does not exceed the threshold; and when one of the at least one alternate date assets is selected, then replacing the date asset selection with the alternate date asset selection within the associative linking to the task object.
Fletcher teaches performing a look-up of the date asset in a weather forecast database; when the weather forecast database shows a weather condition prediction that exceeds a threshold for the date asset, then providing an indication within the user interface about the weather condition prediction for the data asset and providing at least one alternate date asset for selection that has a weather condition prediction within the weather forecast database that does not exceed the threshold; and when one of the at least one alternate date assets is selected, then replacing the date asset selection with the alternate date asset selection within the associative linking to the task object paragraphs 18-19, 22-23, 28, 37, 42, and 64:  e.g., schedule or reschedule a work plan based on the weather information and job threshold information included in a work order to complete one or more tasks. Based on the monitoring of weather information, the system may automatically modify and/or reschedule a job plan to occur during a time (e.g., on one or more dates or one or more time periods on one or more dates) for which the weather forecasts are expected to be within the job threshold information; receive work order information associated with one or more work orders (e.g., weather threshold information, start and end date requirements, etc.) from client device; client device 110 and/or server 130 may, individually or in combination, include scheduling manager 145 to perform the receiving and analyzing of personnel, resource and/or weather information to generate, schedule and/or update a job plan to complete one or more work orders; scheduling manager 145 may further send an alert signal to client device 110 to notify a user associated with client device 110 that a job plan should be updated, rescheduled, and/or canceled due to changes in personnel, resource and/or weather forecasts; Alert module 250 may be configured to generate an alert signal, based on weather information received from one or more weather services 160, notifying a user that one or more weather thresholds associated with one or more work orders is likely to be exceeded).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Christie/Mathur with Fletcher because the references are directed to automated features for managing work activities, and thus all within applicant’s field of endeavor of farming task management, and because modifying the teachings of Christie/Mathur to incorporate Fletcher’s dynamic weather based rescheduling features, in the manner claimed, would be a logical and beneficial extension of taking weather information into account when carrying out work tasks (Christie at paragraphs 28 and 36), and Mathur’s pursuit of analyzing weather forecast information to aid in identifying issues when making farming decisions (Mathur at paragraphs 25, 32, and 34); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 8 is rejected under 35 U.S.C. §103 as unpatentable over Christie et al. (US 2013/0304614, hereinafter “Christie”) in view of Mathur et al. (US 2016/0202227, hereinafter “Mathur”), as applied to claim 1 above, and further in view of Setchell et al. (US 2018/0341891, hereinafter “Setchell”).

Claim 8:  Christie, in view of Mathur, teaches the limitations of claim 1 as set forth above, but does not teach the limitation of claim 8.
Setchell teaches wherein providing the message regarding the task to the account of the doer asset selection comprises providing an option to accept or decline the task, the method further comprising receiving a selection of the option to accept or receiving a selection of the option to decline, when receiving the selection of the option to accept, then maintaining the doer asset selection within the association, and when receiving the selection of the option to decline, then providing a message to the user interface that the task has been declined and removing the doer asset selection from the association (paragraphs 43, 78, 93-94, and Fig. 4:   system may generate, collect and monitor data related to tasks assigned to personnel. The data may include notification of a task. (via email, text, website, app, other smart device (e.g. name badge), voice to headset, etc., accept task employee ID, accept task time, presentation of task location, presentation of task description/check list, assistance notification, notification from personnel task has been completed, confirmation from sensor system that task has been completed; clerk may receive instructions via automated verbal commands generated in response to tasks in the database. Further, verbal responses may be provided by the store clerk through the microphone, for example, using voice recognition technology. The particular store clerk may be identified by a device being used by the store clerk. For example, the store clerk may be logged into an application on that device, e.g. the clerk's mobile phone; system may then wait for a voice response from the clerk to which the task is assigned whether the task is accepted or rejected. If the task is rejected or a response is not received within a given time period, the system may reassign the task to another clerk. If the task is accepted, the system may also wait for a voice response when the task has been completed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Christie/Mathur with Setchell because the references are directed to automated features for managing work activities, and thus all within applicant’s field of endeavor of farming task management, and because modifying the teachings of Christie/Mathur to incorporate Setchell’s features for receiving a selection of the option to accept or decline a task assignment and managing an association based thereon, in the manner claimed, with the motivation of accurately tracking execution of a task by sending/receiving relevant information to/from an operator responsible for performing the task (Christie at paragraphs 37 and 100), as well as to hold workers accountable in execution of assigned tasks (Christie at paragraph 4); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 10-15 are rejected under 35 U.S.C. §103 as unpatentable over Christie et al. (US 2013/0304614, hereinafter “Christie”) in view of Fletcher (US 2019/0005426) in view of Mathur et al. (US 2016/0202227, hereinafter “Mathur”).

Claim 10:  Christie teaches a method of assigning tasks to a farming workforce, comprising:
providing a user interface with a set of attribute input interface fields that comprise a farm field interface field, an activity type interface field, a doer interface field, and a date interface field (paragraphs 28, 39, 45-47, 55-56, 67, 76, and Figs. 6A-D:  describing/display interface with fields such as crop type, location, type of activity (e.g., field-to-customer), date information, and doer interface field (operator) – e.g. , FIG. 6a shows a mobile device 600 that could be used by an operator of a field cart 112 or semi truck 152, or an individual working at a storage location 120, processing location 130, or customer site; computing instructions include an application or "app" that allows the user to create data for the database 240. As explained above, this data is created in the form of tickets that contain data about a particular event relating to the receipt of product at one of the key locations; wherein Fig. 6B shows a user interface with a Location drop-down menu for selecting/inputting a Field, e.g., Field 01; and also shows an Operator drop-drop down menu that functions as a “doer interface field” and Fig. 6C shows a field to storage ticket with a farm field interface; worker in the field cart can record on handheld device 210 information about each cartload of a crop that is delivered to a semi truck for transportation. This information can include the field where the crop was harvested, the time and date of that harvest; create a storage-to-customer ticket 330 to track details about the delivery, including date, time, identifiers for the semi 154 and the driver);
providing farm field assets for selection for the farm field interface field (paragraphs 45-47 and Fig. 6A-D:  describing/display interface for selecting farm field assets, such as “Corn” shown in Figs. 6C/6D – e.g., The home screen 610 also includes a cart ticket button 630, a field-to-storage ticket button 640, a field-to-customer ticket button 650, and a storage-to-customer ticket button 660. Each of these ticket creation buttons 630-660 bring up an entry screen for the user to enter the necessary data to create the desired ticket. The entry screen 632 for the cart ticket is shown in FIG. 6b, and can be reached by pressing the cart ticket button 630 on the home screen 610. Similarly, the field-to-storage ticket entry screen 642 (FIG. 6c), the field-to-customer ticket screen 652 (FIG. 6d), and the storage-to-customer entry screen 662 (FIG. 6e) can be reached by selecting buttons 640, 650 and 660, respectively. The ticket entry screens 632, 642, 652, and 662 allow the user to enter the data necessary to complete the data ticket);
providing activity type assets for selection for the activity type interface field (paragraphs 45-47 and Fig. 6A-D:  describing/display interface for selecting activity type, such as a field-to-storage ticket or field-to-customer ticket - e.g., The home screen 610 also includes a cart ticket button 630, a field-to-storage ticket button 640, a field-to-customer ticket button 650, and a storage-to-customer ticket button 660. Each of these ticket creation buttons 630-660 bring up an entry screen for the user to enter the necessary data to create the desired ticket);
providing doer assets for selection for the doer interface field (paragraphs 45-47 and Fig. 6A-D - describing/display interface for selecting doer assets, such as the Operator and the Supplying Equipment associated with the ticket – e.g., Operator and Supplying Equipment drop-down menus shown in Fig. 6B);
providing date assets for selection for the date interface field (paragraphs 28, 39, 45-47, 55-56, 67, 76, and Figs. 6A-D - describing/display interface for selecting date assets – e.g., worker in the field cart can record on handheld device 210 information about each cartload of a crop that is delivered to a semi truck for transportation. This information can include the field where the crop was harvested, the time and date of that harvest; create a storage-to-customer ticket 330 to track details about the delivery, including date, time, identifiers for the semi 154 and the driver);
receiving into the farm field interface field a farm field asset selection from the farm field assets (paragraphs 36, 45-47, and Fig. 6A-D - describing/display receipt of farm field assets selected, such as the corn input selected/received via the Crop selection drop-down menu as shown in Fig. 6C – e.g., worker logs into the app, so that the app knows the worker's identifier, the particular field being worked by the worker, as well as an identifier for the cart 114 being operated by the worker. When the transfer is made to the semi 152, the worker tells the app to create a cart ticket 310. The worker must input or verify the crop, identify the semi 152 and the driver of the semi, and then input the amount of crop transferred to the semi);
receiving into the activity type interface field an activity type asset selection from the activity type assets (paragraphs 44-47 and Fig. 6A-D:  describing/display interface for selecting activity type, such as a field-to-storage ticket or field-to-customer ticket  - e.g., The home screen 610 also includes a cart ticket button 630, a field-to-storage ticket button 640, a field-to-customer ticket button 650, and a storage-to-customer ticket button 660. Each of these ticket creation buttons 630-660 bring up an entry screen for the user to enter the necessary data to create the desired ticket);
receiving into the doer interface field a doer asset selection from the doer assets (paragraphs 44-47 and Fig. 6A-D:  describing/display interface for receiving asset selections such as Operator and Supplying Equipment shown in Fig. 6B );
receiving into the date interface field a date asset selection from the date assets (paragraphs 28, 39, 45-47, 55-56, 67, 76, and Figs. 6A-D - describing interface field for receiving date asset selection – e.g., worker in the field cart can record on handheld device 210 information about each cartload of a crop that is delivered to a semi truck for transportation. This information can include the field where the crop was harvested, the time and date of that harvest; create a storage-to-customer ticket 330 to track details about the delivery, including date, time, identifiers for the semi 154 and the driver);
creating an association of the received farm field asset selection, the received activity type asset selection, the received doer asset selection, and the received date asset selection (paragraphs 28-29, 39, 44-47, 55-62, 67, 76-77, and Figs. 6A-6F:  describing/displaying creation of ticket that associates the assets, activity type, and doer asset selections, and a completion status to represent that the ticket has been completed - e.g., Data relating to the receipt of crops at the various data gathering locations 110-140 is recorded on the handheld devices 210-214 as data "tickets." Data tickets contain data, typically in a plurality of structured data fields, concerning a transfer of a crop from one location to another. The devices 210-214 then transmit these data tickets over a network 220 to a remote server 230, which then stores the data in a database 240).

Christie does not explicitly teach:
performing a look-up of the date asset in a weather forecast database; when the weather forecast database shows a weather condition prediction that exceeds a threshold for the date asset, then providing an indication within the user interface about the weather condition prediction for the data asset and providing an alternate date asset for selection that has a weather condition prediction within the weather forecast database that does not exceed the threshold; when the alternate date asset is selected, then replacing the date asset selection with the alternate date asset selection within the association; and
providing a message regarding the task to an account of the doer asset selection, the message indicating the received farm field asset selection, the received activity type asset selection, and the received data asset selection or the alternate date asset selection.

Fletcher teaches performing a look-up of the date asset in a weather forecast database; when the weather forecast database shows a weather condition prediction that exceeds a threshold for the date asset, then providing an indication within the user interface about the weather condition prediction for the data asset and providing an alternate date asset for selection that has a weather condition prediction within the weather forecast database that does not exceed the threshold; when the alternate date asset is selected, then replacing the date asset selection with the alternate date asset selection within the association (paragraphs 18-19, 22-23, 28, 37, 42, and 64:  e.g., schedule or reschedule a work plan based on the weather information and job threshold information included in a work order to complete one or more tasks. Based on the monitoring of weather information, the system may automatically modify and/or reschedule a job plan to occur during a time (e.g., on one or more dates or one or more time periods on one or more dates) for which the weather forecasts are expected to be within the job threshold information; receive work order information associated with one or more work orders (e.g., weather threshold information, start and end date requirements, etc.) from client device; client device 110 and/or server 130 may, individually or in combination, include scheduling manager 145 to perform the receiving and analyzing of personnel, resource and/or weather information to generate, schedule and/or update a job plan to complete one or more work orders; scheduling manager 145 may further send an alert signal to client device 110 to notify a user associated with client device 110 that a job plan should be updated, rescheduled, and/or canceled due to changes in personnel, resource and/or weather forecasts; Alert module 250 may be configured to generate an alert signal, based on weather information received from one or more weather services 160, notifying a user that one or more weather thresholds associated with one or more work orders is likely to be exceeded).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Christie with Fletcher because the references are directed to automated features for managing work activities, and thus all within applicant’s field of endeavor of farming task management, and because modifying the teachings of Christie to incorporate Fletcher’s dynamic weather based rescheduling features, in the manner claimed, would be a logical and beneficial extension of taking weather information into account when carrying out work tasks (Christie at paragraphs 28 and 36); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Christie and Fletcher do not explicitly teach:
providing a message regarding the task to an account of the doer asset selection, the message indicating the received farm field asset selection, the received activity type asset selection, and the received data asset selection or the alternate date asset selection.

Mathur teaches:
providing a message regarding the task to an account of the doer asset selection, the message indicating the received farm field asset selection, the received activity type asset selection, and the received data asset selection or the alternate date asset selection (paragraph 112 and Fig. 10H:  work order identifies plot 121 and that plot 121 is to be harvested on a particular date, which is 11 days earlier than the currently scheduled date; precision agriculture system 250 may identify a harvest worker (or harvest manager) associated with plot 121 and send the harvest work order to a user device of the harvest worker (or harvest manager). Assume the work order indicates that 500 bushels should be harvested from plot 121. As a result, the harvest worker may harvest 500 bushels of the crop in plot).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Christie/Fletcher with Mathur because the references are directed to automated features for managing work activities, and thus all within applicant’s field of endeavor of farming task management, and because combining the teaching of Christie/Fletcher with Mathur’s features for providing a message regarding the task to an account of the doer asset selection, as claimed, would serve the motivation of accurately tracking execution of a task by sending/receiving relevant information to/from an operator responsible for performing the task (Christie at paragraphs 37 and 100), as well as to hold workers accountable in execution of ticket-based farm tasks (Christie at paragraph 4); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 11:  Christie further teaches wherein creating the association of the received farm field asset selection, the received activity type asset selection, and the received doer asset selection with the association having the completion state value that represents that the task represented by the association has been completed or deleted comprises creating a task object where the received farm field asset selection, the received activity type asset selection, the received doer asset selection, and the completion state value are linked to the task object (paragraphs 29, 44-47, 55-62, 77, and Figs. 6A-6F:  describing/displaying creation of ticket that associates the assets, activity type, and doer asset selections, and a completion status to represent that the ticket has been completed, wherein each ticket functions as a task object - e.g., Data relating to the receipt of crops at the various data gathering locations 110-140 is recorded on the handheld devices 210-214 as data "tickets." Data tickets contain data, typically in a plurality of structured data fields, concerning a transfer of a crop from one location to another. The devices 210-214 then transmit these data tickets over a network 220 to a remote server 230, which then stores the data in a database 240; field application ticket is submitted to the remote server 230 when the field application is completed, which allows the worker that completes the ticket to indicate whether the application to that entire field 830 has been completed. This allows the system 200 to track the completion of input application tasks on a field-by-field basis).

Claim 12:  Christie, in view of Fletcher/Mathur, teaches the limitations of claim 10 as set forth above.  With respect to claim 12, Christie teaches wherein providing doer assets for selection for the doer interface field comprises providing a … option, wherein receiving into the doer interface field a doer asset selection from the doer assets comprises receiving selection of the … option (paragraphs 45-47 and Fig. 6A-D - describing/display an interface and drop-down menu for selecting options for an Operator associated with the ticket – e.g., Operator menu shown in Fig. 6B) and wherein creating the association further comprises creating an association of the doer asset to the association of the received farm field asset selection and the received activity type asset selection (paragraphs 29, 44-47, 55-62, 77, and Figs. 6A-6F:  describing/displaying creation of ticket that associates the assets, activity type, and doer asset selections - e.g., Data relating to the receipt of crops at the various data gathering locations 110-140 is recorded on the handheld devices 210-214 as data "tickets." Data tickets contain data, typically in a plurality of structured data fields, concerning a transfer of a crop from one location to another. The devices 210-214 then transmit these data tickets over a network 220 to a remote server 230, which then stores the data in a database 240; field application ticket is submitted to the remote server 230 when the field application is completed, which allows the worker that completes the ticket to indicate whether the application to that entire field 830 has been completed. This allows the system 200 to track the completion of input application tasks on a field-by-field basis), however Christie does not explicitly teach a pool option and wherein providing a message regarding the task to an account of the doer asset selection comprises providing the message regarding the task to an account of each doer asset associated with the pool option, and wherein the method further comprises receiving from an account of one of the doer assets associated with the pool option an acceptance of the task.
Mathur further teaches a pool option (paragraph 112 and Fig. 10H:  wherein Fig. 10H displays a harvest work order to which a plurality of farm workers have been selected to fulfill, including a work order for harvesting 500 bushels and for selling the 500 bushels) and wherein providing a message regarding the task to an account of the doer asset selection comprises providing the message regarding the task to an account of each doer asset associated with the pool option (paragraph 112 and Fig. 10H:  precision agriculture system 250 may identify a harvest worker (or harvest manager) associated with plot 121 and send the harvest work order to a user device of the harvest worker (or harvest manager). Assume the work order indicates that 500 bushels should be harvested from plot 121. As a result, the harvest worker may harvest 500 bushels of the crop in plot), and wherein the method further comprises receiving from an account of one of the doer assets associated with the pool option an acceptance of the task (paragraph 112:  Once the harvest is complete, the harvest worker may cause the user device to send a notification of the completion of the harvest work order to precision agriculture system 250. Precision agriculture system 250 may update one or more models based on the notification).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further include, within the combination of Christie/Fletcher/Mathur, Mathur’s features for providing a pool option and a message regarding the task to an account of each doer asset and receiving from an account of one of the doer assets an acceptance of the task, in the manner claimed, with the motivation of accurately tracking execution of a task by sending/receiving relevant information to/from an operator responsible for performing the task (Christie at paragraphs 37 and 100), as well as to hold workers accountable in execution of ticket-based farm tasks (Christie at paragraph 4), and to manage tasks performed by one or more farm workers (Mathur at paragraph 80); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 13:  Christie further teaches upon receiving from the account of the doer asset the indication specifying that the task has been completed or deleted, when the indication specifies that the task has been completed then initiating an electronic payment to a payment account of the doer asset (paragraph 40:  When payment is made to the framer, the payment will likely include a settlement document 350 that includes the delivery information found on the delivery receipts 340. Payment associated with the settlement document 350 will relate to a specific contract 360 between the customer 140 and the farmer. Consequently, to complete the data record in the database 240 for proper tracking and reconciliation, it is contemplated that the interface provided by the server 230 to the back office computer 250 includes the ability for the farmer to enter information about written delivery receipts 340, settlement documents 350, and contracts 360). 

Claim 14:  Christie further teaches wherein creating the association comprises creating a task object and by providing associative linking of the received farm field asset selection, the received activity type asset selection, and the received doer asset selection, the task object thereby providing a data model that is a flat non-hierarchy of the received farm field asset selection, the received activity type asset selection, and the received doer asset selection to avoid hierarchy (paragraphs 29, 44-47, 55-62, 75, 77, and Figs. 6A-6F:  describing/displaying creation of ticket that associates the assets, activity type, and doer asset selections, and a completion status to represent that the ticket has been completed, wherein each ticket functions as a task object, wherein Fig. 8 shows an exemplary flat model of data represented by the tickets, which shows flat non-hierarchical association of the processes and objects represented by the tickets - e.g., Data relating to the receipt of crops at the various data gathering locations 110-140 is recorded on the handheld devices 210-214 as data "tickets." Data tickets contain data, typically in a plurality of structured data fields, concerning a transfer of a crop from one location to another. The devices 210-214 then transmit these data tickets over a network 220 to a remote server 230, which then stores the data in a database 240; field application ticket is submitted to the remote server 230 when the field application is completed, which allows the worker that completes the ticket to indicate whether the application to that entire field 830 has been completed. This allows the system 200 to track the completion of input application tasks on a field-by-field basis). 

Claim 15:  Christie further teaches wherein the association includes a completion state value that represents that a task represented by the association has been completed or deleted, and wherein the method further comprises: receiving from the account of the doer asset an indication regarding the task, the indication specifying that the task has been completed or deleted (paragraphs 29, 44-47, 55-62, 77, and Figs. 6A-6F:  describing/displaying creation of ticket that associates the assets, activity type, and doer asset selections, and a completion status to represent that the ticket has been completed - e.g., Data relating to the receipt of crops at the various data gathering locations 110-140 is recorded on the handheld devices 210-214 as data "tickets." Data tickets contain data, typically in a plurality of structured data fields, concerning a transfer of a crop from one location to another. The devices 210-214 then transmit these data tickets over a network 220 to a remote server 230, which then stores the data in a database 240; field application ticket is submitted to the remote server 230 when the field application is completed, which allows the worker that completes the ticket to indicate whether the application to that entire field 830 has been completed. This allows the system 200 to track the completion of input application tasks on a field-by-field basis); and changing the completion state value to represent that the task has been completed or deleted (paragraphs 2, 39-40, 44, and 77: automated data ticket processing; complete the data record in the database 240 for proper tracking and reconciliation; field application ticket is submitted to the remote server 230 when the field application is completed, which allows the worker that completes the ticket to indicate whether the application to that entire field 830 has been completed. This allows the system 200 to track the completion of input application tasks on a field-by-field basis). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Peterson et al. (US 2009/0164054):  discloses features for managing work operations using georeferenced work orders and GPS-equipped mobile field equipment to improve crop production operations. 
Rupp et al. (US 2016/0071410):   discloses features for allocating a plurality of agricultural tasks to a fleet of farming equipment in a geographic area over a network using mobile devices.
Killpack et al. (US Patent No. 9,344,529):  discloses a system/method for processing and displaying agricultural data, including wirelessly monitoring agricultural equipment and synchronizing data with a mobile device (at least Fig. 6 and col. 6, lines 3-60).
Mobile apps making farm work easier, 'cooler'. OKINDA, BRIAN. Daily Nation [Nairobi] 06 Aug 2016:  discloses the role of mobile for managing and tracking farm activities.
Welte, Jonathan & Ault, Aaron & Bowman, Cyrus & Ellis, Steven & Buckmaster, Dennis & Ess, Daniel & Krogmeier, James. (2013). An Approach to Farm Management Information Systems Using Task-Specific, Collaborative Mobile Apps and Cloud Storage Services. 10.13031/aim.20131579954:  discloses the application of mobile computing technology to farm management.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Timothy A. Padot whose telephone number is 571.270.1252.  The Examiner can normally be reached on Monday-Friday, 8:30 - 5:30.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Brian Epstein can be reached at 571.270.5389.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIMOTHY PADOT/
Primary Examiner, Art Unit 3683
08/10/2021